Exhibit 10.2

AMENDMENT NO. 2 TO

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

THIS AMENDMENT NO. 2 TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
(“Amendment”) is dated as of May 4, 2012 and is by and between BANK OF AMERICA,
N.A., (“Lender”), and SRI/SURGICAL EXPRESS, INC., a Florida corporation
(“Borrower”). Capitalized terms used herein but not otherwise defined herein
shall have the respective meanings assigned to such terms in the Loan Agreement
referred to herein below.

W I T N E S S E T H:

WHEREAS, Lender and Borrower have entered into certain financing arrangements
pursuant to the Amended and Restated Loan and Security Agreement dated as of
August 4, 2011 between Borrower and Lender (as amended by Amendment No. 1 to
Amended And Restated Loan and Security Agreement dated February 28, 2012 and as
amended, modified, supplemented, extended, renewed, restated or replaced, the
“Loan Agreement”);

WHEREAS, Borrower has requested that Lender amend the Loan Agreement in certain
respects, as more particularly set forth herein; and Lender has agreed to the
foregoing, on the terms and conditions set forth herein; and

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the respective parties
hereto hereby agree as follows:

1. Amendments to Loan Agreement. In reliance upon the representations and
warranties of Borrower set forth in Section 4 below and subject to the
conditions to effectiveness set forth in Section 3 below, the Loan Agreement is
hereby amended as follows:

(a) The proviso at the end of the first paragraph of Section 2(a) of the Loan
Agreement is hereby and restated in its entirety to read as follows:

further provided, that (x) the sum of the advances with respect to clauses (ii),
(iii) and (iv) above shall at no time exceed Twelve Million and No/100 Dollars
($12,000,000) and (y) the Revolving Loan Limit shall in no event exceed
Twenty-Five Million and No/100 Dollars ($25,000,000) (the “Maximum Revolving
Loan Limit”) (each of the amounts in clauses (x) and (y) minus $2,500,000
(unless and until Lender has received Borrower’s financial statements and
Compliance Statement for June 30, 2012 which show that Borrower is in compliance
with the Fixed Charge Coverage Ratio covenant for the June 30, 2012 test date
and there exists no other Event of Default), except as such amount may be
increased or, upon the occurrence and during the continuation of an Event of
Default, decreased by Lender, in its sole discretion.



--------------------------------------------------------------------------------

(b) Effective as of March 31, 2012, Section 14(c) of the Loan Agreement is
hereby amended and restated in its entirety in Section 14(c) to read as follows:

(c) Fixed Charge Coverage Ratio.

As of the last day of each fiscal month commencing June 30, 2012, for the
twelve (12) month period ending on such date, Borrower shall not permit its
Fixed Charge Coverage Ratio to be less than 1.10 to 1.00 for each test date
thereafter. For the avoidance of doubt, the Fixed Charge Coverage Ratio shall
not be tested on the last day of January through and including May, 2012.

2. Conditions. The effectiveness of this Amendment is subject to the
satisfaction of the following conditions:

(a) Lender shall have received a copy of this Amendment executed by Borrower and
Lender;

(b) No Event of Default shall be in existence as of the date hereof;

(c) Borrower shall pay to the Lender an amendment fee in the amount of $10,000
on the date hereof; and

(d) All proceedings taken in connection with the transactions contemplated by
this Amendment and all agreements, documents, instruments and other legal
matters incident thereto shall be satisfactory to Lender and its legal counsel.

3. Representations and Warranties. To induce Lender to execute and deliver this
Amendment, Borrower hereby represents and warrants to Lender that, after giving
effect to this Amendment:

(a) All representations and warranties contained in the Loan Agreement and the
Other Agreements are true and correct in all material respects on and as of the
date of this Amendment, in each case as if then made, other than representations
and warranties that expressly relate solely to an earlier date (in which case
such representations and warranties remain true and accurate on and as of such
earlier date);

(b) No Event of Default has occurred which is continuing;

(c) This Amendment and the Loan Agreement constitute legal, valid and binding
obligations of Borrower and are enforceable against Borrower in accordance with
their respective terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally at law or by equitable principles
relating to enforceability; and

(d) The execution and delivery by Borrower of this Amendment does not require
the consent or approval of any Person, except such consents and approvals as
have been obtained.

 

-2-



--------------------------------------------------------------------------------

4. Release.

(a) In consideration of the agreements of Lender contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Borrower, on behalf of itself and its successors, assigns, and
other legal representatives, hereby absolutely, unconditionally and irrevocably
release, remise and forever discharge Lender, its successors and assigns, and
its present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents and other
representatives (Lender and all such other Persons being hereinafter referred to
collectively as the “Releasees” and individually as a “Releasee”), of and from
all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money, accounts, bills, reckonings,
damages and any and all other claims, counterclaims, defenses, rights of
set-off, demands and liabilities whatsoever (individually, a “Claim” and
collectively, “Claims”) of every kind and nature, known or unknown, suspected or
unsuspected, at law or in equity, which Borrower or any of its successors,
assigns, or other legal representatives may now or hereafter own, hold, have or
claim to have against the Releasees or any of them for, upon, or by reason of
any circumstance, action, cause or thing whatsoever which arises at any time on
or prior to the date of this Amendment, including, without limitation, for or on
account of, or in relation to, or in any way in connection with this Amendment,
the Loan Agreement, or any of the Other Documents or transactions hereunder or
thereunder other than Claims caused by or resulting from the willful misconduct,
bad faith or gross negligence of the applicable Releasee.

(b) Borrower understands, acknowledges and agrees that the release set forth
above may be pleaded as a full and complete defense and may be used as a basis
for an injunction against any action, suit or other proceeding which may be
instituted, prosecuted or attempted in breach of the provisions of such release.

(c) Borrower agrees that no fact, event, circumstance, evidence or transaction
which could now be asserted or which may hereafter be discovered shall affect in
any manner the final, absolute and unconditional nature of the release set forth
above.

5. Governing Law. THE VALIDITY, INTERPRETATION AND ENFORCEMENT OF THIS AMENDMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS AND
DECISIONS OF THE COMMONWEALTH OF PENNSYLVANIA WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES.

6. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

7. Counterparts. This Amendment may be executed in any number of counterparts
and by the different parties hereto in separate counterparts, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. Any such counterpart which may be
delivered by facsimile transmission or electronic mail shall be deemed the
equivalent of an originally signed counterpart and shall be fully admissible in
any enforcement proceedings regarding this Amendment.

 

-3-



--------------------------------------------------------------------------------

[Signature page to follow]

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
date first set forth above.

 

SRI/SURGICAL EXPRESS, INC., By  

/s/ Mark R. Faris

Name: Mark R. Faris Title: CFO BANK OF AMERICA, N.A. By  

/s/ Vickie Tillman

Name: Vickie Tillman Title: Senior Vice President

Signature Page to Amendment No. 2 to Amended and Restated Loan and Security
Agreement